Citation Nr: 0841970	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  98-19 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in 
the July 26, 1995, rating decision that denied service 
connection for multiple sclerosis (MS).  

2.  Entitlement to service connection for MS.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of January 1998 and February 2003 
rating decisions of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 2003, the Board reopened the previously denied 
claim for service connection for MS, and remanded the 
reopened claim for further evidentiary development.  In a 
July 2005 decision, the Board (1) denied service connection 
for MS; and (2) remanded the claim of CUE in the July 1995 
rating decision denying service connection for MS for the 
issuance of a Statement of the Case (SOC) consistent with 
Manlincon v. West, 12 Vet. App. 238 (1999).  On January 9, 
2007, the RO sent the veteran an SOC on the CUE claim.  

The veteran sought further appellate review of the Board's 
July 2005 decision denying service connection for MS.  By a 
February 2007 Order, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board's July 2005 decision denying 
service connection for MS and remanded that matter for 
further evidentiary development consistent with the parties' 
Joint Motion for Remand.  

In February 2007, a VA Form 9 (Appeal to the Board) 
concerning the CUE issue was received from the veteran.  It 
contained a request for a hearing before the Board at the RO.  
Because the requested hearing had not been scheduled, the 
Board remanded the case in May 2007 for the RO to schedule a 
Board hearing at the RO.  The hearing was scheduled in 
December 2007, but in November 2007 the veteran's 
representative indicated that the veteran wanted to cancel 
the scheduled hearing.  Accordingly, the hearing request was 
canceled and the file was subsequently returned to the Board 
for final appellate consideration of both issues.  




FINDINGS OF FACT

1.  A July 26, 1995, rating decision denied service 
connection for MS on the basis that the claim was not well 
grounded.  The veteran filed a notice of disagreement (NOD) 
and the RO furnished the veteran and his representative a 
statement of the case (SOC) in June 1996.  He did not perfect 
his appeal within one year of the mailing of notice of the 
July 1995 rating decision or within 60 days of the mailing of 
the SOC.  

2.  The statutory and regulatory provisions extant at the 
time were correctly applied in the July 26, 1995, rating 
decision that denied service connection for MS.  

3.  The July 26, 1995, rating decision did not consider a 
discharge summary of VA hospitalization in March 1995, which 
was received by the RO on July 17, 1995. 

4.  It is not undebatable that the RO would have reached a 
different conclusion and would have granted service 
connection for MS in July 1995, had it considered the 
discharge summary of the veteran's March 1995 VA 
hospitalization.  

5.  It is at least as likely as not that the veteran's MS was 
manifest to a compensable degree within seven years after his 
separation from service.  


CONCLUSIONS OF LAW

1.  The July 26, 1995, rating decision was not clearly and 
unmistakably erroneous in denying service connection for MS; 
that decision is final.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 3.303, 3.307 
(2008).  

2.  The criteria are met for service connection for MS.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), 
cert. denied, 528 U.S. 967 (1999)); see also Fugo, 
6 Vet. App. at 44 (1993).  Additionally, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

The record shows that a rating decision on July 26, 1995, 
denied service connection for MS on the basis that the claim 
was not well grounded; the veteran was notified of that 
decision in August 1995.  

The Board notes that on July 17, 1995, the RO had received a 
discharge summary of the veteran's hospitalization at a VA 
facility from March 20 to 24, 1995 for treatment of a primary 
diagnosis of MS.  A rating decision in January 1996 
considered this evidence and continued to deny the veteran's 
claim.  He was so notified in June 1996; the February 1996 
notification of the January 1996 decision had been returned 
and had been remailed with a better address.  Meanwhile, in 
May 1996, the veteran filed an NOD that specifically 
disagreed with the August 1995 notice of the denial of his 
claim.  The RO provided him an SOC in June 1996.  He did not 
file a substantive appeal within one year of the July 1995 
rating decision or within 60 days following the SOC; 
accordingly, the July 1995 rating decision became final.  

The veteran and his representative have expressed specific 
contentions of error only in the July 1995 rating decision.  
Therefore, only the evidence of record at the time of that 
decision may be now be considered in relation to the law then 
in effect.  

As noted above, the veteran's initial service connection 
claim was originally denied as being not well grounded.  The 
law in effect in 1995 provided that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  In addition, 
"a person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The three elements of a "well grounded" claim were: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In addition, MS will be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the veteran's period of service if the disease was 
manifest to a degree of 10 percent or more within 7 years 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1993); 38 C.F.R. § 3.307 (1995).  

The evidence considered by the July 1995 rating decision 
primarily included the veteran's service medical records, the 
report of a January 1978 VA compensation examination, private 
treatment records for the period from December 1988 to April 
1992, and a letter from a private physician dated in April 
1995.  

The veteran's service medical records note a few vague, non-
specific neurological symptoms, but MS was not diagnosed, nor 
was a diagnosis of MS considered.  In his August 2001 letter, 
the veteran's representative pointed to the following 
notations in the veteran's service medical records: a 
February 1975 notation of complaints of headache, vertigo, 
general malaise, and low back and abdominal pain; a June 1976 
notation of the veteran's complaint that he was getting 
insufficient sleep due to long hours at work, feelings of 
tiredness and as if he would run out of energy, and fainting 
due to exhaustion; a July 1976 notation of back pain for one 
week; and a July 1977 notation of the veteran's complaint of 
low back pain, at which time the examiner noted slight 
scoliosis.  

Further, the report of a 1978 VA compensation examination 
report did not list a diagnosis of MS, nor did the examiner 
indicate that such a diagnosis was even suspected.  Private 
treatment records from Dr. C. show that, in August 1989, the 
veteran reported a vague numb feeling in his left thigh, leg, 
and foot for the previous 10-12 days; the examiner stated 
that there was no evidence of decreased sensation, pulses 
were palpable and strong, and deep tendon reflexes were equal 
and reactive.  Although there is a notation that suggests a 
neurological consult was to be obtained, no results of that 
consult were of record.  

A letter from another private physician, Dr. R., in April 
1995 stated that he had treated the veteran from 1978 to 
1988, during which time the veteran complained intermittently 
of chronic fatigue.  The physician indicated that all his 
records had been destroyed in a hurricane, but that he 
recalled that an MRI and x-rays were conducted of the 
veteran's lumbosacral spine for complaints of paresthesias of 
his lower back and lower extremities.  He stated that the 
results of all the tests were negative.  

The above evidence was specifically considered by the July 
26, 1995 rating decision.  However, the record shows that the 
discharge summary of the veteran's VA hospitalization from 
March 20 to 24, 1995 was received by the RO on July 17, 1995.  
The summary notes a diagnosis of MS and discusses the 
disorder at some length.  Clearly, the RO had actual receipt 
of the hospital summary at the time of the July 26, 1995 
rating decision, but the rating decision does not mention 
this document.  In this regard, the Board notes the 
discussions and holdings in Bell v. Derwinski, 2 Vet. App. 
611 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); 
Dinsay v. Brown, 9 Vet. App. 79, 88 (1996); and Lynch v. 
Gober, 11 Vet. App. 22, 29-30 (1997).  Those decisions do not 
distinguish between the "adjudicator" and the 
"adjudicating body," meaning that, because the summary was 
physically present at the RO, even though not in the claims 
file, it should have been considered in the rating decision.  
The RO's failure to do so was error.  

That finding, however, does not end the analysis.  The Board 
must determine whether, if the RO had considered the March 
1995 summary along with the other evidence available at that 
time, it would have been undebatable that a different 
conclusion would have been reached, i.e., whether 
consideration of the summary would have manifestly changed 
the outcome.  

First, the Board observes that the July 1995 rating decision 
applied the correct law concerning service connection, 
including that pertinent to presumptive service connection 
for MS, as was then in effect.  

Further, Dr. C's treatment records reflect the veteran's 
report of left thigh, leg, and foot numbness in August 1989, 
although no abnormal clinical findings, including any 
decreased sensation, were noted at that time.  Dr. R. 
recalled treating the veteran from 1978 to 1988, during which 
time the veteran complained intermittently of chronic 
fatigue.  He also remembered the veteran's complaints of 
paresthesias of his lower back and lower extremities, but he 
didn't indicate just when during that period the veteran 
might have expressed those complaints.  Moreover, neither 
physician stated that the veteran's reported symptoms might 
have suggested a diagnosis of MS.  

The March 1995 hospital summary, on the other hand, does list 
a diagnosis of MS.  The summary describes the History of 
Present Illness by noting the veteran's "numbness of below 
or above the wrist" beginning approximately 15-17 years 
previously.  The summary also states that the veteran had 
severe episodes of upper extremity numbness, clumsiness, and 
loss of dexterity and position sense, and some feelings of 
chest tightness in 1993 and 1994.  The veteran reported that, 
a few days prior to the hospital admission, he noted numbness 
in the lower extremities and a feeling of a tight band below 
his rib cage, as well as blurred vision in his right eye.  
Further, the veteran also reported a change in his bowel 
habits and extreme fatigue with his daily activities.  
Finally, he indicated that he had experienced erectile 
dysfunction for about a year.  

Although the hospital summary diagnosed MS, the examiner did 
not specifically state that the symptoms of numbness around 
the wrist were the initial manifestation of the veteran's MS.  
Further, the summary's notation of those symptoms was based 
on the veteran's own report, many years after the fact, as 
there were no medical records to verify the presence of 
pertinent neurological findings during that time period.  
Moreover, the reference to "approximately 15-17 years" is 
very vague.  In contrast, the history of episodes in 1993 and 
1994 in the summary is more precise and detailed.  In short, 
the summary does not establish the date of onset of the 
initial symptoms of MS within the 7-year presumptive period 
after the veteran's separation from service.  In addition, 
the fact that the veteran complained of different symptoms to 
Dr. C. and to Dr. R. and the fact that neither of those 
physicians diagnosed MS or described any abnormal clinical 
findings provide little if any support for a conclusion that 
they were manifestations of MS.  Accordingly, the Board finds 
that it is not undebatable that the RO would have reached a 
different conclusion and would have granted service 
connection for MS, had it considered the hospital summary in 
July 1995 rather than in January 1996.  

Therefore, the Board finds that the RO's error in failing to 
consider the March 1995 VA hospital summary did not 
constitute clear and unmistakable error.  The Board concludes 
that the July 26, 1995, rating decision was not clearly and 
unmistakably erroneous in denying service connection for MS.  

II.  Reopened claim for service connection for MS

Because the Board has determined that the July 1995 rating 
decision was not clearly and unmistakably erroneous, and 
because the veteran did not file a substantive appeal within 
60 days after the June 1996 SOC, that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).  

In October 2003, the Board determined that new and material 
evidence had been presented to reopen the veteran's claim and 
remanded the case for further development and adjudication.  
The Board denied service connection for MS in a July 2005 
decision, which the veteran appealed to the Court.  Pursuant 
to the Court's remand in February 2007, the Board again 
remanded the case to schedule the veteran for another 
examination.  That examination was completed and, 
subsequently, the veteran's representative also provided the 
report of a May 2008 opinion by a private physician.  

The evidence currently of record in this case includes the 
evidence that was of record at the time of the July 1995 
rating decision, as well as subsequent treatment records, 
examination reports, and medical opinions.  

A VA compensation examination was conducted by a nurse 
practitioner in May 2004.  The examiner referred to some 
clinical findings that were noted in service, but indicated 
that the symptoms exhibited by the veteran were clearly 
related to specific illness, such as recurrent pharyngitis, 
bronchiectasis, lack of sleep, and scoliosis of the back.  It 
was also noted that the veteran and his parents had stated 
that he had symptoms of numbness and tingling as early as 
1978, but the examiner stated that documentation in the 
record could not clearly establish that fact, as Dr. R's 
records had been destroyed.  Further, there were no records 
from another hospital, where the veteran had indicated he had 
been worked up for his symptoms.  The examiner stated that, 
because the diagnosis of MS was definitely established in 
1994 - 17 years after the veteran's separation from service 
- it was not likely that he had identifiable symptoms of MS 
while in service.  She also stated that there was no 
documentation in the record that substantiated that the 
veteran had "manifestation of disability" from MS within 
seven years after separation from service.  

Another VA compensation examination was obtained in December 
2007.  The veteran reported to that examiner that he a lot of 
fatigue and some occasional numbness in both of his thighs in 
high school, and would often times take naps during the day.  
He also stated that he would have blurry vision and at times 
would swell, although he never sought medical attention for 
any of those symptoms.  The veteran also reported that he had 
mild, fluctuating symptoms, including numbness in his thighs, 
a band-like sensation around his waist, intermittent blurry 
vision, fatigue - all during service - although he did not 
complain of dysarthria or weakness or urinary symptoms.  He 
stated that, after service, his fatigue worsened and that, in 
1994, he noticed the acute onset of problems with weakness 
and coordination.  The examiner indicated that the veteran 
was evaluated with an MRI and what sounded to the examiner 
like a somatosensory evoked potential test, and was diagnosed 
with MS, although no reports of those tests are of record.  
The examiner commented that it was not absolutely clear 
whether the veteran's MS started in high school or sometime 
after discharge from service.  He noted that the first clear 
acute exacerbation of his problem occurred in 1994.  The 
examiner also stated that there was no clear inciting event 
to any of his problems, including during service.  He 
concluded that it was his opinion that the veteran's symptoms 
were not related to service.  However, the December 2007 
examiner also did not specifically address whether the 
veteran's reported fatigue and paresthesias of the lower 
spine and extremities between 1978 and 1988 noted by Drs. R. 
and C. may have represented manifestations of MS that 
occurred during the first seven years after the veteran's 
separation from service.  

At the veteran's representative's request, Dr. C.N.B. 
reviewed the veteran's claims file in May 2008, including the 
treatment records and statements by examiners and the veteran 
and his parents referred to above, as well as the reports of 
the two VA compensation examinations.  The physician 
described the veteran's medical history in some detail, 
including statements and opinions by prior examiners, and 
discussed that evidence in relation to the question of the 
date of onset of the veteran's MS, concluding that the 
disorder was present both during his active service and 
within seven years after his discharge in 1977.  

Finally, in September 2008, the Board obtained an opinion by 
a VA specialist in order to resolve the conflicting medical 
opinions that were of record.  The specialist noted that the 
evidence that MS was present prior to 1984 (the end of the 
presumptive period) was scant, as had been previously 
described.  He stated that the diagnostic criteria and 
technology that assist with the diagnosis of MS had improved 
over the past 20 years, and that the diagnosis was very 
difficult to make during the 1970's.  The specialist 
indicated that it is quite common that, after diagnosis, 
patients are able to recount episodes of weakness, numbness, 
vision loss, or vertigo that seem consistent with MS 
symptoms, but were not recognized as MS at the time that they 
manifested.  Finally, he stated that neurologists generally 
consider these portions of the history to be relevant to 
understanding the individual's disease course.  The 
specialist concluded that there was a 50 percent chance that 
the veteran's MS manifested prior to 1984 and resulted in 
some of the vague symptoms the veteran had described.  

Weighing all of the above evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that it is at least as likely as not that the veteran's MS 
was manifested during the 7-year presumptive period following 
his separation from service.  38 U.S.C.A. § 5107.  

One last point:  service connection for MS under the 
provisions of 38 C.F.R. § 3.307(a)(3) requires that the 
disorder have been manifested to a degree of at least 
10 percent within the 7-year period.  VA's rating schedule 
provides that a minimum 30 percent rating is to be assigned 
for MS.  See 38 C.F.R. § 4.124a, Code 8018 (2008).  
Therefore, the Board concludes that the criteria for service 
connection for MS have been met.  

III.  Duties to notify and to assist

Generally, VA has a statutory duty to notify the claimant of 
any information or evidence that is necessary to substantiate 
the claim and to assist the claimant in the development of an 
appeal.  38 S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that such duty is not applicable to 
CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Further, in light of the favorable action taken herein 
regarding the issue of service connection, a detailed 
discussion of VA's compliance with the duties to notify and 
to assist the veteran is not necessary, as no prejudice to 
the veteran has resulted from any possible defect in notice 
or assistance to the claimant.  


ORDER

The July 26, 1995, rating decision that denied service 
connection for MS is not clearly and unmistakably erroneous.

Service connection for MS is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


